i                    OFFICE   OF,THE   ATTORNEY    GENERAL     OF   TEXAS

f                                         AUSTIN

ily~~~~“y&y~;

]




                Eonarable Joe Fultz       '
                County Attorney
                Grime6 County
                Anderson, ~Texae

                Dear Mr. Fulttr




                                                         iry of date February
                                                        nion on the Sollowing


                                                             rney inoompat-
                                                             nt eohool die-



                                                        Dual offloe holding
                                           at lest by Seotion 33 of Article
                                   ountlng officer6 of the State are for-
                                    ay a warrant upon the treasurer for the
                                      compensation to a oivll orfioer, who
                                    ds .another office of honor, truet, or
                                   ited State6 or the State of Texas. The
                                   ersd to a6 a matter of pub110 policy
                                  old two oivil office6 that are in their
                nature and function6 incompatible. Thomas, et al., V6.
                Abernathy County Line Independent School Dietriot, 220 S.W.
152.
Honorable Joe Fult6, Page 2


          Your eplendld brief which aooompanlea your let-
ter of inquiry ehow6 oonalusively, we think, that the Of-
rices of County Attorney and of truetee of an independent
aohool dl6triOt within the 6Bme county are inoompatLb'l6.
We agree with your view6 upon thle potnt.
          SO that, it neoe66al'llyfO11OW6      that YOW   qU06-
tion ehould be answered in the affirmative.

                                       Your6   very truly
                                  ATTORNEYGENlBAL OF TI


                                  BY



0s:ew